          Case 1:15-cr-00165-DAD-BAM Document 107 Filed 11/13/20 Page 1 of 3


 1   MICHAEL W. BERDINELLA, SBN: 085038
     Law Office of Michael W. Berdinella
 2   726 West Barstow, Suite 100
     Fresno, CA 93704
 3   Phone: (559) 436-8000
     Fax: (559) 436-8900
 4
 5   Counsel for Defendant,
     Scott Allen Pieracci
 6
 7
                           IN THE UNITED STATES DISTRICT COURT
 8                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                            )    Case No.: 1:15-CR-00165-DAD-BAM
                                                          )
11                  Plaintiff,                            )    STIPULATION TO DELAY REPORTING
                                                          )    TO BUREAU OF PRISONS DUE TO
12          vs.                                           )    DEFENDANT’S COVID-19 AND HEALTH
                                                          )
13   SCOTT ALLEN PIERACCI,                                )    CONCERNS UNTIL MARCH 31, 2021;
                                                          )    ORDER
14                  Defendant.                            )
                                                          )
15
16
17
            TO: THE HON. DALE A. DROZD, JUDGE FOR THE UNITED STATES
18
     DISTRICT COURT FOR THE EASTERN DISTRICT OF CALIFORNIA
19
            In a Criminal Indictment filed June 25, 2015, Mr. Pieracci was charged with 16 Counts of
20
     Wire Fraud in violation of 18 U.S.C. §1343, extending from June 30, 2010 until November 11,
21
     2010. Mr. Pieracci pleaded guilty to Count 1 and Count 15 of the Superseding Indictment on
22
     October 4, 2019, and on February 26, 2020 was sentenced to 6 months on Count 1 and 6 months
23
     on Count 15, to be served concurrently for a total term of 6 months (with an additional 6 months
24
     to be served thereafter on home confinement). Mr. Pieracci was originally scheduled to report to
25
     the United States Marshal on April 22, 2020 to be transported to USP Atwater to serve his
26
     sentence. On July 13, 2020 and pursuant to Mr. Pieracci’s unopposed motion, this court signed
27
     an order continuing Mr. Pieracci’s Surrender date until December 2, 2020. (Dkt. 102) Mr.
28
     Pieracci by agreement with the government is making restitution payments of $75.00 per month.

                                      Pieracci Stipulation to Delay Reporting to Bop
                                                            - 1
          Case 1:15-cr-00165-DAD-BAM Document 107 Filed 11/13/20 Page 2 of 3


 1          The parties to the above action, through the undersigned counsel, stipulate to continue the
 2   December 2, 2020 surrender date of defendant Scott Allen Pieracci to the Bureau of Prisons to
 3   March 31, 2021. The parties base this stipulation on good cause.
 4      1. Mr. Pieracci is ordered by this court to report to the United States Marshal by 2:00 p.m.
 5          on December 2, 2020. Mr. Pieracci is 58-years old and is a Type 2 Diabetic (See
 6          Attachment 1). He is employed full time as the warehouse manager for Direct Appliance
 7          in Modesto, CA. His wife, parents, children and grandchildren all live in the Modesto and
 8          Northern California area. He has no prior criminal record nor any record of violence, and
 9          has adhered to all conditions of his supervised release since this case was first charged in
10          June 2015.
11      2. The defense is collecting data regarding the extent people with pre-existing medical
12          conditions are especially “at Risk” and vulnerable to the Covid-19 Virus. The defense
13          maintains that Mr. Pieracci’s diabetes increases his chances to not only catch the Covid-

14          19 Virus, but adversely impacts his ability to fight it off if he were to become infected

15          with this virus which currently has no cure. There may also be an underlying risk of

16          exacerbated illness and complications due to having Type II Diabetes. The defense

17          further maintains that placing Mr. Pieracci in a small, controlled environment enhances

18          his chance that he could become infected, and that delaying his entry into this

19          environment not only protects him from the virus, but also protects the other inmates as

20          The Defense believes that Mr. Pieracci may come into contact with the virus through

21          everyday living and contact with surfaces which may have been exposed to the virus.

22          The Defense believes that if given until March 31, 2021 for him to report to BOP at

23          Herlong SCP, the danger of the virus may dissipate to the point that it is no longer a

24          greater threat to Mr. Pieracci or anyone else physically close to him. Recent reports of a

25          vaccine likely soon to become publicly available likewise support this contention.

26      3. For the above-stated reasons, the parties stipulate to continuing Mr. Pieracci’s surrender

27          date to the Bureau of Prisons from December 2, 2020 to March 31, 2021(by 2pm). The
28          parties further request the court to endorse this stipulation by way of formal order.


                                      Pieracci Stipulation to Delay Reporting to Bop
                                                            - 2
          Case 1:15-cr-00165-DAD-BAM Document 107 Filed 11/13/20 Page 3 of 3


 1
 2    Dated: November 12, 2020
 3                                                                  /s/ Brian W. Enos
                                                                    Brian W. Enos
 4                                                                  Assistant United States Attorney
 5
 6    Dated: November 12, 2020                                      /s/ Michael W. Berdinella
 7                                                                  Michael W. Berdinella
                                                                    Counsel for Defendant
 8
                                                                    Scott Pieracci
 9
10                                                   ORDER

11          THE COURT HEREBY ORDERS that the self-surrender date for defendant Scott Allen
12   Pieracci is continued from December 2, 2020 to March 31, 2021 at or before 2:00 p.m. at
13   Herlong SCP or any other institution designated by the Bureau of Prisons.
14
     IT IS SO ORDERED.
15
16      Dated:    November 13, 2020
                                                             UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28


                                     Pieracci Stipulation to Delay Reporting to Bop
                                                           - 3
